Citation Nr: 0817562	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-02 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
injury to the neck and spine.
		
2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the bilateral hands and wrists, other than the 
left fifth finger.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the left fifth finger.

4.  Entitlement to service connection for injury to the neck 
and spine.

5.  Entitlement to service connection for arthritis of the 
bilateral hands and wrists, other than the left fifth finger.

6.  Entitlement to service connection for right side pain 
following gallbladder surgery.

7.  Entitlement to service connection for arthritis of the 
left fifth finger.

8.  Entitlement to service connection for a right knee 
condition. 

9.  Entitlement to an initial evaluation in excess of 10 
percent for left knee strain of the medial ligament. 

10.  Entitlement to an initial evaluation in excess of 10 
percent from February 10, 2004, to December 27, 2006, for 
irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to May 1993 
and from October 1994 to April 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The RO, in pertinent part, awarded 
service connection for left knee strain of the medial 
ligament and assigned a noncompensable evaluation effective 
February 2004.  The RO also continued a noncompensable rating 
for bilateral tinnitus and denied service connection for IBS, 
bronchitis, right side pain following gallbladder surgery, 
and a right knee condition. 

The RO further found that new and material evidence had not 
been submitted sufficient to reopen claims of entitlement to 
service connection for injury to the neck and spine or 
arthritis of the bilateral hands and wrists.  The veteran 
filed a timely notice of disagreement (NOD) with respect to 
these issues, some of which have been recharacterized as they 
appear on the cover page of the instant decision.

In his substantive appeal, the veteran indicated that he was 
no longer appealing the service connection claim for 
bronchitis.  As such, the claim is no longer in appellate 
status.  38 C.F.R. § 20.302(b).

Service connection for IBS was granted in a March 2007 rating 
decision.  The veteran filed an NOD with respect to the 
initial 10 percent rating assigned.  He requested an initial 
30 percent rating which was awarded in a June 2007 rating 
decision, but only retroactive to December 28, 2006.  The 
veteran is not seeking a rating in excess of 30 percent for 
IBS, and the only issue involving this disorder on appeal 
pertains to the proper evaluation for IBS for the period from 
February 10, 2004 to December 27, 2006.   

A claimant in an increased disability rating claim will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.   See AB v. Brown, 6 Vet. App. 
35 (1993).  In the instant case, the award of the requested 
30 percent rating was not made retroactive to the date of the 
initial grant of service connection, the claim for a rating 
in excess of 10 percent for the period prior to December 28, 
2006 remains in controversy.  It does not appear that an SOC 
was issued.  Therefore, the Board must remand the claim, 
pending the issuance of an SOC to the veteran and receipt of 
his timely appeal in response thereto.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).

In a December 2004 rating decision, the RO awarded a 10 
percent increased evaluation for left knee strain of the 
medial ligament retroactive to the date of the original grant 
of service connection.  As the veteran maintains that an even 
higher rating is warranted, the claim remains in appellate 
status.  AB, supra.

As noted above, the August 2004 rating decision continued a 
noncompensable rating for bilateral tinnitus.  The veteran 
filed an NOD in September 2004.  In December 2004, the RO 
awarded a 10 percent rating for bilateral tinnitus effective 
February 10, 2004.  In June 2005, the veteran filed an NOD 
with respect to the effective date assigned.  The RO issued 
an SOC in September 2005 that addressed a claim for separate 
10 percent ratings for bilateral tinnitus.  The RO issued a 
supplemental statement of the case (SSOC) in June 2007, which 
corrected the issue on appeal and addressed the earlier 
effective date claim.  The veteran did not file a substantive 
appeal.  As such, the claim for an effective date prior to 
February 10, 2004, is no longer in appellate status.  
38 C.F.R. § 20.302(b).

In an August 2004 rating decision, the RO denied entitlement 
to service connection for a right knee condition.  The 
veteran filed an NOD in September 2004.  It does not appear 
that an SOC was issued.  Therefore, the Board must remand the 
claim, pending the issuance of an SOC to the veteran and 
receipt of his timely appeal in response thereto.  Id.  

The veteran presented testimony before the Board in January 
2008.  The transcript of that hearing has been associated 
with the claims folder.  

In May 2007, the veteran filed a claim of entitlement to 
dependency allowance.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

In February 2008, the veteran submitted additional evidence 
in support of the claims on appeal.  The veteran waived 
initial RO consideration of the newly submitted evidence.  As 
such, the Board has considered the evidence in reviewing the 
appellate record.  38 C.F.R. § 20.1304(c).  

The following claims are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.:  entitlement to 
service connection for arthritis of the left fifth digit on a 
de novo basis; entitlement to service connection for a right 
knee condition; entitlement to an initial evaluation in 
excess of 10 percent from February 10, 2004, to December 27, 
2006, for IBS; and entitlement to an initial evaluation in 
excess of 10 percent for left knee strain of the medial 
ligament.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A January 1994 rating decision denied service connection 
for injury to the neck and spine, right wrist fracture, 
tendonitis of the right wrist, arthritic painful joints in 
the hands and wrists, and a broken finger.  The veteran did 
not appeal the decision and it became final.   

3.  Evidence submitted since the January 1994 rating 
decision, which denied service connection for injury to the 
neck and spine, right wrist fracture, tendonitis of the right 
wrist, arthritic painful joints in the hands and wrists, and 
a broken finger, is not cumulative or redundant and, by 
itself or when considered with previous evidence of record, 
does relate to an unestablished fact necessary to 
substantiate the claims and does raise a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for injury to the neck and spine, 
arthritis of the bilateral hands and wrists, and arthritis of 
the left fifth finger.  

4.  Residuals of a hyperextension injury to the neck, to 
include degenerative joint disease (DJD) of the cervical 
spine, were incurred during the veteran's period of active 
duty service.

5.  The competent medical evidence of record does not contain 
any current diagnoses of arthritis of the right wrist, left 
wrist, right hand, or left hand.

6.  Right side pain is not a disability subject to 
compensation.


CONCLUSIONS OF LAW

1.  Evidence received since the final January 1994 rating 
determination, wherein the RO denied service connection for 
injury to the neck and spine, right wrist fracture, 
tendonitis of the right wrist, arthritic painful joints in 
the hands and wrists, and a broken finger, is new and 
material, and the veteran's claims of entitlement to service 
connection for injury to the neck and spine, arthritis of the 
bilateral hands and wrists, and arthritis of the left fifth 
finger, are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2007).

2.  The criteria for the establishment of service connection 
for residuals of injury to the neck and spine, to include DJD 
of the cervical spine, are met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

3.  The criteria for the establishment of service connection 
for arthritis of the bilateral hands and wrists, other than 
the left fifth finger, are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

4.  The criteria for the establishment of service connection 
for right side pain secondary to gallbladder surgery, are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Additionally, proper notice 
should invite the claimant to submit any other evidence he or 
she possesses that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in a February 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claims.  The letter 
additionally notified the veteran that his claims of 
entitlement to service connection for chronic neck pain and 
arthritic spasms of the wrists and hands were previously 
denied.  

While the veteran was not notified of the reasons for the 
prior denials, he was notified that new and material evidence 
was needed to show that the conditions were incurred in or 
aggravated by his active military service.  Moreover, as the 
Board is reopening the claims on the basis of receipt of new 
and material evidence, any error in notification regarding 
what is needed to reopen (as directed by the Court in Kent) 
is harmless.  The Board's decision to proceed in adjudicating 
these claims does not, therefore, prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

An additional VCAA letter was issued in December 2005.  The 
veteran was notified of the evidence necessary to establish a 
disability rating and effective date in March 2006.  The 
claims were readjudicated in a March 2007 supplemental 
statement of the case (SSOC).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private 
medical records, reports of VA examination, and transcript 
from the January 2008 Board hearing. 

The RO attempted to obtain records of the veteran from 
Darnall Army Community Hospital in Fort Hood, Texas.  The RO 
was informed in May 2004 that no treatment records were 
found.  Any further efforts to obtain these records would be 
futile.  38 C.F.R. § 3.159(c)(2).

The Board notes additional evidence was associated with the 
claims folder after the March 2007 SSOC was issued.  The 
veteran waived initial RO consideration of the newly 
submitted evidence, which included private treatment records.  
As such, remand for preparation of an SOC is not warranted.  
38 C.F.R. § 20.1304(c).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against some of the veteran's claims for 
service connection, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  New and Material

The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The veteran seeks to reopen claims for service connection for 
injury to the neck and spine and arthritis of the bilateral 
hands, wrists, and left fifth finger last denied by the RO in 
January 1994.  The record indicates that in its January 1994 
rating decision, the RO denied service connection for injury 
to the neck and spine on the basis that there were no chronic 
residuals of the neck injury incurred while on active duty.  
The RO further denied service connection for injury to the 
right wrist (fracture), tendonitis of the right wrist, 
arthritic painful joints in the hands and wrists, and a 
broken finger, on the bases that there was no fracture of the 
right wrist in service, that there were no chronic residuals 
of a right wrist injury and tendonitis incurred while on 
active duty, and that there was no current evidence of 
arthritis of the hands and wrists or a broken finger.  The 
veteran did not appeal the decision and as such, it became 
final.  38 C.F.R. § 20.302.

Of record at the time of the January 1994 rating decision 
were the veteran's service medical records, which show the 
veteran had a right scaphoid injury in January 1992.  While 
the veteran's wrist was casted, x-rays were negative for a 
fracture.  The veteran also complained of a sore right thumb, 
which was consistent with snuff box tendonitis.  X-rays were 
also negative for a fracture.

In March 1992, the veteran sustained blunt trauma to the 
neck.  X-rays were negative.  In the veteran's March 1993 
Report of Medical History, the doctor noted fracture of 
fingers of the bilateral hands, a fracture of the scaphoid in 
January 1992, and arthritic pain.  There were no disorders 
noted on the corresponding medical examination.  

A July 1993 VA examination conducted between the veteran's 
two periods of enlistment showed the veteran denied pain or 
dysfunction of the hands and wrists.  He did not have any 
neck complaints.  The examiner noted the veteran had a 
fracture before service of the right middle finger without 
residual.  X-rays of the hands, wrist, cervical spine, and 
thoracic spine were negative. 

The pertinent evidence submitted subsequent to the January 
1994 rating decision includes service medical records from 
the veteran's second period of enlistment between October 
1994 and April 1995.  The Board finds that while these were 
not in existence at the time of the prior denial in January 
1994 and thus, not subject to 38 C.F.R. § 3.156(c)(1), they 
are "new" service department records.  See 38 C.F.R. 
§ 3.156(a).  They are "material" as they relate to whether 
the claimed disorders are related to an in-service event, 
injury, or disease.   

The service medical records from the period of enlistment 
between October 1994 and April 1995, in conjunction with 
current radiographic evidence of degenerative changes of C1-2 
and post-traumatic changes in the distal end of the proximal 
phalanx of the fifth digit, when considered by themselves or 
with previous evidence of record relate to an unestablished 
fact necessary to substantiate the veteran's claims.  
Therefore, the veteran's claims of entitlement to service 
connection for injury to the neck and spine and arthritis of 
the bilateral hands, wrists, and left fifth digit are all 
reopened.  38 C.F.R. § 3.156(a).  

II.  Service connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A.  Injury to Neck and Spine

The veteran contends that he has residuals of an injury to 
the neck and spine sustained during active duty service.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
all reasonable doubt must be resolved in favor of the favor 
and thus, the claim is granted.  38 C.F.R. § 3.102.

Service medical records dated in March 1992 show the veteran 
sustained blunt trauma to the neck.  While x-rays were 
negative, the veteran was diagnosed with hyperextension and 
strain of the neck.  

The veteran's wife submitted a statement in support of the 
veteran's claim.  Among other things, she indicated that the 
veteran complained of neck pain since the initial in-service 
injury.  An additional lay statement from the veteran's co-
worker revealed the veteran often complained of a stiff neck.

The veteran was afforded a VA joints examination in June 
2004.  After review of the claims folder, to include the 
veteran's service medical records, and physical examination 
of the veteran, the examiner opined it was at least as likely 
as not that complaints of snapping of the neck were related 
to the in-service hyperextension injury.  

X-rays taken of the cervical spine in August 2004 revealed 
the presence of minimal hypertrophic changes laterally at the 
C1-2 articulation on the right.  There was also loss of 
lordosis, which was considered possibly secondary to muscle 
spasm.  Private medical records contain a January 2005 
radiographic report which confirmed the presence of early DJD 
of C2-3.

Based on the injury sustained during service and the medical 
opinion associating post-service symptomatology to service, 
favorable disposition is warranted.
  
B.  Arthritis of the Hands and Wrists, Other than the Left 
Fifth Digit

The veteran contends that he has arthritis of the hands and 
wrists, other than the left fifth digit, as result of active 
duty service.  Having carefully considered the veteran's 
claim in light of the record and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claim and the appeal as to this issue will be 
denied.

In this regard, service medical records covering the period 
of service between May 1990 and May 1993 show the veteran had 
a right scaphoid injury in January 1992.  While the veteran's 
wrist was casted, x-rays were negative for a fracture.  The 
veteran also complained of a sore right thumb, which was 
consistent with snuff box tendonitis.  X-rays were also 
negative for a fracture.  There were no further complaints in 
service.

In the veteran's March 1993 Report of Medical History, while 
the doctor noted fracture of fingers of the bilateral hands, 
a fracture of the scaphoid in January 1992, and arthritic 
pain, there were no disorders found on the corresponding 
medical examination.  Further, as noted above, a fracture of 
the right scaphoid was not confirmed upon x-ray.  

The mere fact that the veteran had a right wrist injury and 
complaints consistent with snuff box tendonitis of the right 
thumb in service is not enough to establish service 
connection; there must be evidence of a resulting chronic 
right wrist and thumb condition.  38 C.F.R. § 3.303(b).  As 
noted above, a chronic right wrist and thumb disability, was 
not diagnosed during the veteran's service or upon his 
separation from said service.  

A July 1993 VA examination conducted between the veteran's 
two periods of enlistment showed the veteran denied pain or 
dysfunction of the hands and wrists.  The examiner noted the 
veteran had a fracture before service of the right middle 
finger without residual.  X-rays of the hands, wrist, 
cervical spine, and thoracic spine were negative. 

The veteran's July 1994 Report of Medical History from his 
second period of service was negative for any complaints.  
Similarly, the corresponding physical examination was 
negative.  

Post-service, records from Sun Health dated in March 2000 
show the veteran complained of right hand pain when he hit a 
wall.  X-rays were negative.  The veteran had soft tissue 
swelling over the dorsum.  He was diagnosed with an acute 
contusion and abrasion.

Upon VA examination in June 2004, the examiner noted that 
while the veteran's right wrist injury was treated as a 
scaphoid fracture in service, the x-rays were negative.  The 
examiner noted the veteran complained of aching in the 
proximal interphalangeal (PIP) joints in the fingers of both 
hands.  No swelling was noted upon examination.  There was no 
deformity in his fingers, only very minimal swelling of the 
PIP joint of the left long finger.  

While the examiner indicated the veteran probably dislocated 
the left long finger in service, the medical records do not 
support such a finding.  See Miller v. West, 
11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative medical opinions).  Moreover, even if the 
veteran had dislocated the left long finger in service, the 
examiner found that the finger was currently asymptomatic.

The examiner further found that the right wrist soft tissue 
injury was relatively asymptomatic upon examination.  X-rays 
taken of the right hand and wrist in August 2004 were 
unremarkable.  Other than findings with respect to the left 
fifth finger discussed below, there were no additional 
comments regarding the left hand.

Records from MLS, P.A., dated in October 2007 simply show the 
veteran sought treatment for left wrist pain.  Examination of 
the veteran's bilateral hands and wrists revealed no gross 
abnormalities.  There was no obvious redness, warmth, 
swelling, bruising, or rashes.  Radial pulses were equal and 
strong bilaterally.  The veteran didn't have pain on flexion 
or extension, bust some on supination and pronation.  The 
veteran was simply diagnosed with wrist pain, which is not in 
and of itself a disability.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or 
injury incurred during service, the basic compensation 
statutes cannot be satisfied). 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.  

While the veteran contends that arthritis of the bilateral 
hands and wrists, other than the left fifth finger, has been 
present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   

C.  Right Side Pain

The veteran contends that he has right side pain secondary to 
gallbladder surgery.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this regard, the veteran's service medical records, from 
either period of service, are wholly devoid of complaints, 
treatment, or diagnoses of gallbladder disease and/or right 
side pain.  The Board would note at this juncture that 
service connection is not currently in effect for gallbladder 
disease, which precludes the consideration of the veteran's 
claim on a secondary basis.  38 C.F.R. § 3.310. 

Post-service, the veteran presented in June 2003, with 
abdominal pain in the right upper quadrant.  The veteran was 
diagnosed with symptomatic gallstone disease, cholelithiasis, 
and biliary colic.  A laparoscopic cholecystectomy was 
performed in June 2003.  The veteran was transferred from the 
operating condition to the recovery room in good condition.  

Upon VA examination in May 2004, the veteran simply 
complained of right upper quadrant discomfort since the 
cholecystectomy.  In June 2004, the veteran sought treatment 
in the emergency department of Mercy Hospital.  He presented 
with abdominal pain in the upper right and mid right 
quadrants.  After physical examination and an acute abdominal 
series which was negative, the veteran was diagnosed with 
resolved, acute abdominal pain.  There have been no further 
complaints. 

There is no evidence that the veteran had gallbladder disease 
in service or that right side pain secondary to gallbladder 
surgery may be associated with such service.  38 C.F.R. 
§ 3.303.  Moreover, it is important to point out at this 
juncture that right side pain is not in and of itself a 
disability.  See Sanchez-Benitez, 259 F.3d at 1361. 

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 
55-57.   


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for injury to the neck and 
spine is reopened and the appeal is granted to this extent 
only.

New and material evidence having been submitted, the claim of 
entitlement to service connection for arthritis of the 
bilateral hands and wrists, other than the left fifth finger, 
is reopened and the appeal is granted to this extent only.

New and material evidence having been submitted, the claim of 
entitlement to service connection for arthritis of left fifth 
finger is reopened and the appeal is granted to this extent 
only.

Entitlement to service connection for residuals of injury to 
the neck and spine, to include degenerative joint disease of 
the cervical spine, is granted.

Entitlement to service connection for arthritis of the 
bilateral hands and wrists, other than the left fifth finger, 
is denied.

Entitlement to service connection for right side pain 
secondary to gallbladder surgery is denied.




REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The veteran has filed a claim for entitlement to an initial 
evaluation in excess of 10 percent for left knee strain of 
the medial ligament.  The veteran was afforded a VA joints 
examination in January 2006.  The veteran testified in 
January 2008 that his left knee has worsened in severity.  
The veteran must be afforded a new VA examination in 
connection with his claim.

Where there is evidence of a material change in the veteran's 
condition or as in the instant case, when the veteran asserts 
that the service-connected disability in question has 
undergone an increase in severity since the time of his last 
VA examination, the prior VA examination report is considered 
inadequate for rating purposes and a new VA examination is 
required.  See Snuffer v. Gober, 10 Vet. App. 400, 402-03 
(1997).  After receipt of any additional records obtained 
upon remand, the veteran must be afforded a VA examination in 
connection with the claim of entitlement to an initial 
evaluation in excess of 10 percent for left knee strain of 
the medial ligament.  The examiner is asked to address the 
specific questions set forth in the numbered paragraphs 
below.  

Having reopened the veteran's claim for service connection 
for arthritis of the left little finger does not end the 
Board's inquiry regarding this issue.  Rather, in this case, 
it places upon VA the duty to assist the veteran in the 
development of the claim by obtaining relevant records which 
could possibly substantiate the claim and conducting 
appropriate medical inquiry.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); Chipego v. Brown, 4 Vet. App. 102, 104-
105 (1993).

The Board has determined that a VA medical opinion is 
necessary prior to rendering a decision on the merits of the 
veteran's claim.  38 U.S.C.A. § 5103A(d).  Under the VCAA, an 
examination is necessary to make a decision on a claim, if 
the evidence of record contains the following: (1) competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability and (2) the 
evidence indicates the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service, but (3) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

The veteran's service medical records show that in February 
1995, the veteran complained of left hand finger pain.  He 
was diagnosed with strained ligaments.  In March 1995, the 
veteran complained of left hand pain after he was hit playing 
racquetball.  He had a hematoma of the fifth digit.          

Radiographic reports dated in August 2004 reveal that there 
is cortical thickening or possible enchondroma or post 
traumatic changes in distal end of the proximal phalanx of 
the fifth digit of the left hand.  

An opinion is needed to determine whether the current 
findings with respect to the left fifth digit are related to 
the veteran's in-service hematoma of the left fifth digit.  
The Board is always free to supplement the record by seeking 
an advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

As noted in the Introduction, the RO awarded service 
connection for IBS in a March 2007 rating decision.  The 
veteran filed a timely NOD with respect to the initial 10 
percent rating assigned.  See 38 C.F.R. § 20.302(a).  He 
requested an initial 30 percent rating which was awarded in a 
June 2007 rating decision, but only retroactive to December 
28, 2006.  As the 30 percent rating was not made retroactive 
to the initial grant of service connection, the claim remains 
in controversy.  See AB, supra.  It does not appear that a 
statement of the case (SOC) has been issued.  

In an August 2004 rating decision, the RO denied entitlement 
to service connection for a right knee condition.  The 
veteran filed a timely NOD in September 2004.  See 38 C.F.R. 
§ 20.302(a).  It does not appear that a SOC has been issued.

Since there has been an initial RO adjudication of the claims 
and an NOD as to the denials, the veteran is entitled to an 
SOC, and the current lack of an SOC with respect to the 
claims is a procedural defect requiring remand.  See 38 
U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2004); see also 
Manlincon v. West, 
12 Vet. App. 238 (1999). 

As these matters are being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the veteran with notice that meets all due process 
requirements, including those addressed by recent cases from 
the Court.  

In light of the foregoing, this case is hereby REMANDED to 
the RO/AMC for the following actions:

1.  The RO/AMC should send the veteran 
notice that meets all due process 
requirements, including those addressed 
by Court decisions.  In the letter, the 
RO/AMC should notify the veteran that, to 
substantiate the claim for a higher 
initial evaluation for the service 
connected left knee strain of the medial 
ligament: 

(a) the veteran must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the his employment 
and daily life; 

(b) if the diagnostic code under which 
the veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 

(c) The veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes; and 

(d) The notice must also provide examples 
of the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

2.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO/AMC should 
schedule an orthopedic examination to 
ascertain the nature and etiology of any 
left fifth finger disability.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed, to include the 
August 2004 radiographic report.  The 
examiner should be asked to opine whether 
it is at least as likely as not that any 
currently diagnosed left fifth finger 
disability, to include cortical 
thickening or possible enchondroma or 
post traumatic changes in air in the 
distal end of the proximal phalanx of the 
left fifth digit, is due to the hematoma 
of the left fifth finger sustained during 
the veteran's period of service.  The 
examiner should explain in detail the 
rationale for any opinion(s) given.  

3.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO/AMC should 
schedule the veteran for an orthopedic 
examination to ascertain the nature and 
severity of his service-connected left 
knee strain of the medial ligament.  The 
entire claims file must be made available 
to the examiner designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  The clinical findings must 
be reported in detail.  Additional 
appropriate diagnostic tests (to include 
X-rays) should also be accomplished with 
clinical findings reported in detail.

(a)  The examiner is specifically 
requested to comment on the range of 
motion for the left knee, including the 
degree of motion that is limited by pain, 
if any.  The examiner should also express 
an opinion concerning whether there would 
be additional limits of functional 
ability on repeated use or flare-ups (if 
the veteran describes flare-ups).  

(b)  The examiner should also comment on 
the extent of any incoordination, 
weakened movement and excess fatigability 
on use.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  Adjudication of the 
claim for a higher initial evaluation 
should include specific consideration of 
whether "staged rating" (assignment of 
different ratings for distinct periods of 
time, based on the facts found), is 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

5.  If any benefit sought on appeal 
remains denied, the RO/AMC must furnish 
to the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

6.  The RO/AMC must provide the veteran 
an SOC with respect to his claims of 
entitlement to service connection for a 
right knee condition, and entitlement to 
an initial evaluation for IBS in excess 
of 10 percent from February 10, 2004, to 
December 27, 2006.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a 
substantive appeal is filed the claims, 
subject to current appellate procedures, 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


